UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-6753



In Re: IFEANYI ANYIM IKO,

                                                          Petitioner.



       On Petition for Writ of Mandamus.     (CA-99-619-DKC)


Submitted:   September 9, 1999          Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ifeanyi Anyim Iko, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ifeanyi A. Iko petitions this court for a writ of mandamus

directing the district court for the District of Maryland to rule

on his motion to proceed in forma pauperis on appeal.   This court

received notice that the district court denied this motion on July

21, 1999. Accordingly, although we grant leave to proceed in forma

pauperis, we deny the mandamus petition as moot.   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not significantly aid the decisional process.




                                                   PETITION DENIED




                                2